—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered July 30, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertion on appeal, the trial court did not improvidently exercise its discretion in rendering its Sandoval ruling (see, People v Walker, 83 NY2d 455; People v Pavao, 59 NY2d 282; People v Sandoval, 34 NY2d 371).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal (see, People v Crimmins, 36 NY2d 230). Miller, J. P., Ritter, Copertino and Altman, JJ., concur.